COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON APPELLANT’S
                                    MOTION FOR REHEARING

Appellate case name:      Mary Hernandez, Individually and as Personal Representative of the
                          Estate of Joseph Hernandez, Deceased, Carlos Cruz Hernandez, and
                          Jose Cruz Hernandez,

                          v.

                          Kroger Texas, L.P.

Appellate case number:    01-15-00836-CV

Trial court case number: 74064

Trial court:              149th District Court, Brazoria County, Texas

Date motion filed:        May 5, 2017

       The motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Justice Michael Massengale, acting for the panel

Panel consists of Justices Massengale, Brown, and Huddle.




Date: May 18, 2017